Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 1 of 12




                   Exhibit 4
                                   Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 2 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                 J            K               L

                            Patient     Date of     State Farm   Total Complete    Date of       Days for     Demand at or          Policy      Settlement
Event No. Claim Number(s)                                                                                                                                    Date of Mailing
                            Initials     Loss           Co.         Charges        Demand        Response   above policy limits     Limits       Amount

    1       535V14210        DS         2/14/2015   MUTUAL          $550.00        7/28/2016       15               X              $30,000.00   $7,500.00      3/12/2015
                                                                                                                                                    D               D
    2       536D27203        MB         4/6/2015    MUTUAL         $28,648.00      4/19/2018       15               X              $50,000.00
    3       53643B794        AH         4/27/2015   COUNTY         $10,041.00      2/26/2018       16               X              $30,000.00   $23,350.94     6/1/2018
                                                                                                    C
    4       5310304X7        AV         6/15/2015   MUTUAL         $21,832.00      6/2/2017                         X              $30,000.00   $7,500.00     8/10/2017
    5       53687G448         LC        7/7/2015    MUTUAL          $550.00        8/1/2016        14               X              $30,000.00   $26,500.00     9/6/2016
    6       53694T538        KR         7/19/2015   MUTUAL         $58,996.00     12/28/2016       15                              $50,000.00   $50,000.00    2/28/2017
    7       536V24894        TH         7/24/2015   COUNTY         $11,016.00      9/16/2016       14               X              $30,000.00   $30,000.00    9/30/2016
                                                                                       A            A               A
    8       536X09901         LF        8/9/2015    COUNTY         $55,296.00                                                      $30,000.00   $5,000.00     3/19/2020
    9       53711R457         SS        8/16/2015   MUTUAL         $22,932.00      1/4/2017        15               X              $30,000.00   $22,000.00     6/1/2017
   10       53712N946        DB         8/16/2015   MUTUAL          $550.00       11/12/2016       14               X              $50,000.00   $35,000.00    10/3/2017
   11       53741W013        SRE        9/2/2015    MUTUAL          $900.00        9/16/2016       60               X              $30,000.00   $7,500.00     11/22/2016
   12       537C69447        DC         9/8/2015    MUTUAL          $550.00       10/26/2016       15               X              $30,000.00   $17,500.00    2/27/2017
   13        53734J457       AH         9/24/2015   MUTUAL         $41,014.00     12/31/2018       17               X              $30,000.00   $30,000.00    4/10/2019
   14       53740T029        DSB        9/26/2015   MUTUAL          $550.00       10/11/2016       10               X              $30,000.00   $30,000.00    11/23/2016
   15       53753P955        LW        10/22/2015   MUTUAL         $55,296.00     10/19/2016       14               X              $30,000.00   $11,540.00    7/17/2017
   16       53755H576        BR        10/30/2015   MUTUAL          $550.00        8/30/2016       14               X              $30,000.00   $30,000.00    9/28/2016
   17       437M77848         JJ       11/14/2015   MUTUAL          $550.00        9/7/2016        15               X             $100,000.00   $47,000.00    10/6/2016
   18       53770F085        EM        11/24/2015   MUTUAL          $550.00        8/4/2016        10               X             $250,000.00   $19,000.00    4/14/2017
   19       53774F872         JG        12/1/2015   COUNTY         $14,118.00     10/24/2016       14               X              $30,000.00   $10,000.00    12/19/2016
                                                                                                                                                    E
   20       537Q08803         JE        12/4/2015   MUTUAL          $900.00        7/12/2017       16               X             $100,000.00                 3/23/2020
   21       537Q08803        PM         12/4/2015   MUTUAL          $900.00        8/19/2016       17               X             $100,000.00   $75,000.00    12/6/2016
                                                                                                    C
   22       53778X925         SC       12/10/2015   COUNTY          $550.00       10/10/2016                        X              $30,000.00   $8,105.00     1/11/2017
   23       537R92901         LC       12/21/2015   MUTUAL         $20,782.00      8/12/2016       14               X              $30,000.00   $14,000.00    3/10/2020
   24       53792K386        SG        12/23/2015   COUNTY         $40,984.00     12/27/2016       14               X              $30,000.00   $30,000.00    1/23/2017
   25       537S82140         JR       12/29/2015   MUTUAL         $10,676.00      6/5/2017        30               X              $30,000.00   $30,000.00    5/14/2018
   26       537S82140        MR        12/29/2015   MUTUAL          $550.00        6/5/2017        30               X              $30,000.00   $30,000.00    5/14/2018
   27       537T45899         SK        1/4/2016    MUTUAL         $30,918.00      7/26/2016       21               X              $50,000.00   $50,000.00     2/9/2017
   28       537T45899        WK         1/4/2016    MUTUAL         $20,082.00      7/26/2016       21               X              $50,000.00   $46,000.00     2/9/2017
                                                                                                                                                    D               D
   29       537V10500         SB        1/10/2016   COUNTY         $20,792.00      1/27/2017       14               X              $50,000.00
   30       53795R178         FV        1/10/2016   MUTUAL         $51,130.00      2/8/2019        14               X              $30,000.00   $30,000.00    4/12/2019
   31       53796W977        NG         1/12/2016   MUTUAL         $22,919.00      4/11/2017       10               X              $50,000.00   $50,000.00     5/2/2017
   32       53797z974         RF        1/13/2016   MUTUAL         $10,676.00      9/13/2016       14               X              $30,000.00   $24,750.00    10/26/2016
   33       53800L127        VB         1/15/2016   COUNTY          $550.00        1/5/2017        15               X              $30,000.00   $10,775.00    3/24/2017
                                                                                                                                                    E
   34       53799N937        LG         1/16/2016   MUTUAL         $11,016.00      9/16/2016       10               X             $100,000.00                 11/22/2019
   35       537W53973         TB        1/21/2016   MUTUAL          $550.00       10/22/2016       14                              $50,000.00   $15,500.00    2/21/2017
   36       53803F195         LF        1/22/2016   MUTUAL          $550.00        8/31/2016       10               X              $30,000.00   $12,000.00    9/16/2016
                                                                                                    C
   37       53804L325        HL         1/22/2016   MUTUAL          $550.00        7/26/2016                        X              $50,000.00   $19,750.00    1/12/2017
   38       537X47191         SS        1/30/2016   MUTUAL         $9,956.00       2/9/2017        15               X             $250,000.00   $60,000.00    3/17/2017
   39       537X47191         TS        1/30/2016   MUTUAL         $9,956.00       6/7/2017        10               X             $250,000.00   $30,000.00    6/22/2017
   40       437X60170        KH         2/1/2016    COUNTY         $9,966.00      10/31/2016       18               X              $30,000.00   $30,000.00    12/22/2016
   41       41808K541        RR         2/2/2016    MUTUAL          $550.00       10/11/2016       15               X             $250,000.00   $46,000.00    1/19/2018
   42       437Z22479         SR        2/5/2016    MUTUAL          $550.00        5/25/2017       10               X             $250,000.00   $7,000.00     6/23/2017
                                                                                                    C
   43       538C86228        DN         2/10/2016   MUTUAL         $24,172.00      8/19/2016                        X             $100,000.00   $15,000.00    7/17/2017



                                                                                  Page 1 of 11
                                    Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 3 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                  J             K               L

                            Patient      Date of    State Farm   Total Complete    Date of       Days for     Demand at or           Policy       Settlement
Event No. Claim Number(s)                                                                                                                                      Date of Mailing
                            Initials      Loss          Co.         Charges        Demand        Response   above policy limits      Limits        Amount

                                                                                                                                                      D               D
   44       537Z81303         AM        2/11/2016   MUTUAL         $19,882.00      4/7/2017        27               X               $30,000.00
   45       537Z91155         AD        2/12/2016   MUTUAL         $63,036.00      1/11/2017       10               X               $30,000.00    $30,000.00     4/28/2017
                                                                                                                                                      D               D
   46       53817G326          EF       2/17/2016   MUTUAL          $300.00       10/18/2016       21                              $250,000.00
                                                                                                    C
   47       538B36325        MEM        2/17/2016   COUNTY         $34,728.00      11/1/2016                        X               $30,000.00    $30,000.00    12/29/2016
   48       53821Z604          AS       2/21/2016   COUNTY         $59,886.00      1/13/2017       13               X               $30,000.00    $30,000.00    2/20/2017
   49       53821Z604          JC       2/21/2016   COUNTY         $61,246.00      1/11/2017       19               X               $30,000.00    $30,000.00    2/20/2017
   50       53829F096          JJ       3/4/2016    COUNTY          $550.00        9/2/2016        14               X               $30,000.00    $30,000.00     3/2/2017
                                                                                                    C
   51       53827F925          LV       3/5/2016    MUTUAL         $28,098.00      8/12/2016                        X               $50,000.00    $21,500.00    2/17/2017
   52       53827H737         CR        3/6/2016    MUTUAL         $9,966.00      11/14/2016       14               X               $30,000.00    $30,000.00    3/15/2019
   53       53829M022         DD        3/9/2016    COUNTY          $550.00        6/14/2017       15               X               $30,000.00    $20,000.00    1/10/2020
                                                                                                                                                      D               D
   54       538D99515          FB       3/9/2016    MUTUAL         $14,191.00      3/7/2017        14               X               $30,000.00
   55       438F20517          ER       3/11/2016   MUTUAL          $550.00        3/7/2017        14               X              $250,000.00    $9,426.97     12/19/2018
                                                                                                                                                      D               D
   56       538F61038          YS       3/15/2016   MUTUAL         $39,594.00      8/24/2016       15               X               $30,000.00
                                                                                                    C
   57       438F81194        MPH        3/16/2016   MUTUAL         $10,666.00     11/23/2016                        X               $30,000.00    $30,000.00     2/6/2017
   58       538G10755         BG        3/18/2016   MUTUAL         $20,582.00     11/10/2016       30               X               $30,000.00    $30,000.00     1/5/2017
   59       438G93711          BJ       3/24/2016   MUTUAL         $10,716.00      11/8/2016       24               X               $50,000.00    $28,400.00    2/28/2017
   60       53848M733         MV        3/30/2016   MUTUAL         $20,382.00      8/12/2016       21                               $50,000.00    $50,000.00    3/17/2017
                                                                       A               A            A               A
   61       538H94855          SP       4/2/2016    MUTUAL                                                                         $100,000.00    $5,000.00     6/13/2019
   62       538H97142          JR       4/3/2016    COUNTY         $21,332.00      9/6/2016        14               X               $50,000.00    $35,000.00    10/24/2016
   63       538H97142         JRJ       4/3/2016    COUNTY          $550.00        7/26/2016       14                               $50,000.00    $9,000.00     10/24/2016
   64       5305621M7         EM        4/8/2016    MUTUAL         $21,842.00      2/8/2017        14               X               $30,000.00    $8,700.00     2/20/2017
   65       53851D508          LB       4/13/2016   MUTUAL          $300.00       10/31/2016       34                             $1,000,000.00   $26,000.00    1/19/2017
   66       53851D508          LB       4/13/2016   MUTUAL          $300.00       11/11/2016       31                             $1,000,000.00   $12,500.00    2/24/2017
   67       53852V975         AM        4/14/2016   COUNTY          $550.00        9/23/2016       20               X               $30,000.00    $28,000.00    10/19/2016
   68       538L33820         MP        4/19/2016   MUTUAL          $550.00        8/18/2016       15               X              $100,000.00    $90,000.00     9/5/2019
   69       53857K581         TH        4/20/2016   COUNTY         $21,132.00      12/8/2016       14               X               $50,000.00    $11,000.00     2/9/2017
   70       53858G030         SKB       4/22/2016   MUTUAL         $20,792.00      11/4/2016       14               X               $30,000.00    $30,000.00    12/13/2016
   71       53859Z518         HT        4/25/2016   MUTUAL          $550.00        1/11/2017       14               X               $30,000.00    $23,000.00    2/27/2017
   72       53859Z518         PN        4/25/2016   MUTUAL          $550.00        1/11/2017       14               X               $30,000.00    $21,000.00    2/27/2017
   73       538L81341          SC       4/26/2016   COUNTY          $550.00        7/21/2017       14               X               $30,000.00    $10,000.00    10/4/2017
                                                                                                    C
   74       53867B639        VMO        4/28/2016   COUNTY          $550.00        2/10/2017                        X               $30,000.00    $22,500.00    9/13/2019
   75       538M77074         MT        5/4/2016    MUTUAL          $550.00        5/26/2017       10               X               $30,000.00    $12,700.00    6/14/2017
   76       538M87840          IA       5/6/2016    MUTUAL          $550.00        12/2/2016       10               X               $30,000.00    $17,000.00    1/22/2017
   77       53876Z922          KS       5/11/2016   MUTUAL         $41,384.00      1/6/2017        60               X               $30,000.00    $30,000.00     1/9/2017
   78       538N85777         LO        5/17/2016   MUTUAL          $550.00        2/20/2017       10               X               $30,000.00    $23,000.00    6/26/2017
   79       53878R299          LG       5/18/2016   MUTUAL         $21,082.00      1/24/2018       14               X               $50,000.00    $30,000.00    10/4/2018
   80       53879G525         EN        5/18/2016   MUTUAL          $550.00        10/3/2016       15                              $100,000.00    $16,000.00    5/22/2017
                                                                                                    C
   81       538N98420         JM        5/18/2016   MUTUAL         $10,666.00      3/15/2017                                        $30,000.00    $3,686.00     4/28/2017
   82       53879F661         JM        5/18/2016   MUTUAL         $10,666.00      3/15/2017       26               X               $30,000.00    $30,000.00    4/28/2017
                                                                                                                                                      D               D
   83       53881S710         SW        5/22/2016   MUTUAL         $10,666.00      8/25/2017       10               X               $50,000.00
   84       53884Z657        MW         5/26/2016   MUTUAL         $9,986.00       10/7/2016       14               X               $30,000.00    $23,400.00    11/14/2016
   85       53885G845        LTN        5/26/2016   MUTUAL         $19,032.00     11/18/2016       15               X               $30,000.00    $30,000.00    12/8/2016
   86       538P99106          JC       5/28/2016   MUTUAL         $10,666.00      9/15/2016       14               X               $30,000.00    $25,000.00    11/16/2016



                                                                                  Page 2 of 11
                                   Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 4 of 12
                                                           Exhibit 4 - RICO and Demand Appendix

   A            B              C          D            E              F               G            H                I                 J            K               L

                            Patient     Date of    State Farm   Total Complete    Date of       Days for     Demand at or          Policy      Settlement
Event No. Claim Number(s)                                                                                                                                   Date of Mailing
                            Initials     Loss          Co.         Charges        Demand        Response   above policy limits     Limits       Amount

  87        53892G721         TS       6/5/2016    MUTUAL         $27,037.00     10/24/2016       14               X              $30,000.00   $30,000.00    12/14/2016
                                                                                                                                                   D               D
  88        538R08845         JB       6/9/2016    COUNTY          $900.00        9/16/2017       10               X              $50,000.00
  89        538R36523        DA        6/13/2016   MUTUAL         $12,233.00      4/17/2017       10               X              $30,000.00   $29,500.00      6/8/2017
  90        53899Z007        AT        6/14/2016   MUTUAL         $10,666.00      2/16/2017        8               X              $30,000.00   $20,870.00     1/18/2018
  91        53901B897       RDM        6/16/2016   COUNTY          $550.00        12/9/2016       14               X              $30,000.00   $18,500.00     5/23/2018
                                                                                                                                                   D               D
  92        53925P008         SC       6/21/2016   COUNTY         $10,041.00      5/9/2017        27               X              $30,000.00
  93        53907N941       CAG        6/23/2016   MUTUAL          $550.00        8/17/2017       15               X              $30,000.00   $30,000.00    11/20/2017
  94        53908K890        AR        6/24/2016   MUTUAL          $550.00        1/17/2017       17               X             $100,000.00   $40,000.00     1/4/2018
                                                                                                                                                   D               D
  95        53910C373        YN        6/27/2016   MUTUAL          $550.00        11/7/2017       14               X              $30,000.00
  96        53910R725        DS        6/28/2016   MUTUAL          $550.00       10/17/2016       14               X              $30,000.00   $30,000.00    11/14/2016
  97        53911R026         KT       6/28/2016   MUTUAL         $10,666.00     11/10/2016       14               X             $100,000.00   $7,500.00     8/22/2018
                                                                                                   C
  98        53913M145        BA        7/1/2016    MUTUAL          $300.00        11/9/2016                        X              $30,000.00   $19,000.00    11/22/2016
  99        53913R195         JP       7/1/2016    MUTUAL         $20,232.00      10/3/2016       14               X              $30,000.00   $30,000.00    11/17/2016
  100       53914C340         LC       7/3/2016    MUTUAL         $21,132.00      5/23/2019       12               X              $50,000.00   $36,000.00    11/1/2019
  101       53914C340       MDP        7/3/2016    MUTUAL         $21,132.00      5/23/2019       12               X              $50,000.00   $44,000.00    11/1/2019
  102       43916B978        BV        7/6/2016    COUNTY          $300.00        5/16/2017       14               X              $30,000.00   $17,000.00    10/11/2018
  103       538T73217        OA        7/7/2016    MUTUAL         $20,782.00      4/7/2017        17               X              $30,000.00   $30,000.00     8/2/2017
  104       538T73217       SPM        7/7/2016    MUTUAL         $3,440.00       4/14/2017       14               X              $30,000.00   $20,000.00    8/23/2017
                                                                                                   C
  105       01920Q779        DP        7/8/2016    MUTUAL         $11,016.00      2/22/2017                        X             $250,000.00   $16,000.00    7/13/2018
                                                                                                   C
  106       01920Q779        GC        7/8/2016    MUTUAL         $11,016.00      1/20/2017                        X             $250,000.00   $16,000.00    7/13/2018
                                                                                                   C
  107       01920Q779         TP       7/8/2016    MUTUAL         $11,016.00      1/19/2017                        X             $250,000.00   $16,000.00    7/17/2018
  108       539T86933       DM         7/8/2016    COUNTY         $11,366.00      3/7/2017        14                              $30,000.00   $7,500.00     3/22/2017
  109       538V52829       AAY        7/15/2016   MUTUAL          $550.00        2/9/2017        14               X             $250,000.00   $26,500.00    4/13/2017
  110       53925D689        CM        7/15/2016   COUNTY         $11,016.00      2/10/2017       14               X              $30,000.00   $30,000.00    4/11/2017
  111       53925D689        ME        7/15/2016   COUNTY         $11,016.00      2/10/2017       14               X              $30,000.00   $30,000.00    4/24/2017
  112       538V60195        AA        7/16/2016   MUTUAL          $550.00        9/19/2017       15               X              $30,000.00   $5,800.00     6/27/2018
  113       538V62450         PJ       7/17/2016   COUNTY         $19,147.00      5/26/2017       15               X              $30,000.00   $30,000.00    7/13/2017
  114       53928H874        MC        7/18/2016   MUTUAL          $550.00        2/28/2017       30                              $50,000.00   $9,200.00      5/2/2017
  115       53927K961        JHL       7/20/2016   MUTUAL         $19,617.00      1/19/2018       10               X              $30,000.00   $16,741.00    2/16/2018
                                                                                                   C
  116       53928H299       JCM        7/21/2016   MUTUAL         $52,870.00      10/3/2017                        X              $30,000.00   $30,000.00    1/31/2018
  117       538W84626        VA        7/23/2016   MUTUAL          $550.00        3/21/2017       14               X              $30,000.00   $30,000.00    4/11/2017
                                                                                                   C
  118       53931X544        BC        7/26/2016   MUTUAL         $10,666.00      2/9/2017                         X              $30,000.00   $30,000.00    2/24/2017
                                                                                                                                                   D               D
  119       53932M687         ST       7/26/2016   MUTUAL          $550.00        2/10/2017       14                             $250,000.00
  120       53935K623       RSV        7/29/2016   MUTUAL          $550.00        3/13/2017       14               X              $30,000.00   $15,750.00    5/16/2017
  121       53935N011       MMA        7/30/2016   MUTUAL          $550.00        2/10/2017       14                             $100,000.00   $11,000.00    2/27/2017
  122       53937N700        RN        8/2/2016    COUNTY          $550.00        11/4/2016       18               X              $50,000.00   $12,550.00    6/14/2017
                                                                                                   C
  123       538X58111        RB        8/5/2016    MUTUAL         $10,266.00      3/28/2017                                       $30,000.00   $19,412.00    4/16/2017
  124       53947B213         RL       8/11/2016   MUTUAL         $11,016.00      3/21/2017       30               X              $50,000.00   $50,000.00    4/28/2017
  125       538Z42530        AG        8/14/2016   MUTUAL         $21,152.00      11/7/2016       14               X              $30,000.00   $30,000.00    12/27/2016
  126       538Z42530         JG       8/14/2016   MUTUAL          $550.00       10/27/2016       15               X              $30,000.00   $11,000.00    12/3/2016
                                                                                                                                                   D               D
  127       538Z75465         FB       8/17/2016   COUNTY         $10,771.00      3/28/2018       16               X              $30,000.00
  128       53952Q753        TD        8/19/2016   MUTUAL          $550.00        1/12/2017       15               X              $30,000.00   $25,945.00      2/7/2017
  129       539B54931         CL       8/21/2016   MUTUAL          $550.00        4/25/2017       18               X              $30,000.00   $25,000.00     7/25/2019



                                                                                 Page 3 of 11
                                    Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 5 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                 J             K               L

                            Patient     Date of     State Farm   Total Complete    Date of       Days for     Demand at or          Policy      Settlement
Event No. Claim Number(s)                                                                                                                                     Date of Mailing
                            Initials     Loss           Co.         Charges        Demand        Response   above policy limits     Limits       Amount

  130       539B54931         HL        8/21/2016   MUTUAL          $900.00        12/8/2016       23               X              $30,000.00   $30,000.00       9/6/2018
  131       53955B404        TAN        8/23/2016   MUTUAL          $550.00        5/30/2017       10               X              $50,000.00   $25,000.00      7/13/2017
  132       53955R375          JS       8/23/2016   MUTUAL         $26,163.00      6/5/2017        10               X              $30,000.00   $30,000.00      6/14/2018
                                                                                                    C
  133       53955X570         DA        8/23/2016   MUTUAL          $550.00        3/28/2017                        X              $30,000.00   $7,500.00       6/24/2019
  134       53957N456          LT       8/25/2016   MUTUAL         $24,859.00      6/26/2017       52               X              $30,000.00   $30,000.00      8/24/2017
  135       539B80629        BTN        8/27/2016   MUTUAL         $10,666.00     12/19/2016       15               X              $50,000.00   $10,000.00       2/7/2017
                                                                                                    C
  136       46960S443         AG        8/29/2016   MUTUAL          $550.00       11/30/2016                        X             $100,000.00   $16,500.00      1/13/2017
  137       53960N927         FW        8/29/2016   MUTUAL         $11,016.00      4/21/2018       39               X              $30,000.00   $30,000.00      6/11/2018
                                                                                                    C
  138       539C27811        AM         9/1/2016    MUTUAL          $550.00       10/30/2017                                       $30,000.00   $13,500.00       4/4/2018
                                                                                                    C
  139       539C27811         CD        9/1/2016    MUTUAL         $18,412.00      8/16/2017                                       $30,000.00   $13,500.00       4/4/2018
                                                                                                    C
  140       5301651P0         MP        9/6/2016    MUTUAL         $10,666.00      1/10/2018                        X              $30,000.00   $22,000.00      8/23/2018
                                                                                                    C
  141       5301651P0         SM        9/6/2016    MUTUAL         $9,616.00       1/10/2018                        X              $30,000.00   $30,000.00      8/14/2018
                                                                                                                                                     D               D
  142       53969P784          EB       9/8/2016    MUTUAL         $9,691.00       6/14/2017       15               X             $100,000.00
  143       53972P723         JLG       9/10/2016   MUTUAL         $37,464.00      1/9/2018        31               X             $100,000.00   $100,000.00    4/11/2018
  144       119D30724         BR        9/13/2016   MUTUAL         $10,041.00      8/22/2018       14               X              $50,000.00    $17,500.00    11/27/2018
                                                                                       A            A               A                                E
  145        53971J256         IC       9/14/2016   COUNTY          $550.00                                                        $50,000.00                   7/1/2019
  146       539D73961          JT       9/17/2016   COUNTY          $550.00       12/20/2016       14               X              $30,000.00   $15,000.00     1/17/2017
  147       53974N116        MW         9/18/2016   MUTUAL         $13,551.00      3/30/2017       14               X              $30,000.00   $23,245.00     4/24/2017
  148       53975B823        ANL        9/19/2016   MUTUAL         $15,806.00      8/10/2017       15               X              $30,000.00   $30,000.00     12/18/2017
  149       539F02501        DCW        9/20/2016   MUTUAL         $11,716.00      2/27/2017       14               X              $30,000.00   $30,000.00     3/31/2017
  150       539F23529          CJ       9/22/2016   MUTUAL         $18,822.00      3/14/2017       38                              $30,000.00   $22,500.00      3/8/2018
  151       53978F627         RW        9/23/2016   MUTUAL          $550.00       11/23/2016       14               X              $30,000.00   $7,000.00       7/8/2019
  152       53978W178        DHL        9/23/2016   MUTUAL         $9,996.00       3/7/2017        15               X              $30,000.00   $30,000.00     3/17/2017
  153       539F31074         MB        9/23/2016   MUTUAL         $20,507.00      6/16/2017       10               X              $30,000.00   $30,000.00     7/18/2017
  154       539F34714          BS       9/24/2016   MUTUAL          $550.00        2/15/2018       30               X              $30,000.00   $12,000.00     4/30/2018
  155       53979M534         JM        9/25/2016   MUTUAL          $550.00        3/21/2017       30               X              $30,000.00   $30,000.00     6/19/2017
  156       53979M534          SS       9/25/2016   MUTUAL         $9,141.00       3/23/2017       30               X              $30,000.00   $30,000.00      5/3/2017
                                                                                                                                                     D               D
  157       53981R555         RR        9/28/2016   MUTUAL          $550.00        5/30/2018       14               X              $30,000.00
                                                                                                    C                                                D               D
  158       53987Z251          JC       9/30/2016   MUTUAL         $10,666.00      3/24/2018                        X              $30,000.00
  159       53992F537        JAM        9/30/2016   COUNTY         $19,032.00      2/17/2017       10               X              $30,000.00    $8,050.00      5/25/2017
                                                                                                                                                     D               D
  160       539F95974         CC        9/30/2016   MUTUAL         $9,691.00       6/26/2017       14               X              $50,000.00
                                                                                       A            A               A                                D               D
  161       53986P667          KS       10/4/2016   COUNTY          $550.00                                                        $30,000.00
  162       539G35168         LM        10/5/2016   MUTUAL          $550.00        4/4/2018        31                              $30,000.00   $7,409.55      7/10/2018
  163       539G49568          SP       10/6/2016   MUTUAL         $21,427.00      1/28/2019       30                             $100,000.00   $17,500.00     12/31/2019
  164       53988S414          BS       10/7/2016   COUNTY          $550.00        2/24/2017       20               X              $30,000.00   $23,500.00      4/5/2017
                                                                                                                                                     D               D
  165       539G74175          CL       10/7/2016   MUTUAL          $550.00       11/14/2017       14               X             $250,000.00
  166       5300090Z1          JS       10/8/2016   MUTUAL          $550.00        2/13/2017       14               X              $30,000.00   $17,500.00       3/3/2017
  167       5300090Z1         YG        10/8/2016   MUTUAL          $550.00        2/13/2017       14               X              $30,000.00   $13,500.00       3/3/2017
  168       539G81417          JT       10/9/2016   COUNTY          $550.00        2/13/2017       14               X              $30,000.00   $9,948.00       3/28/2017
  169       5300C035F          SP      10/13/2016   MUTUAL          $550.00        4/5/2017        15               X              $50,000.00   $12,000.00      4/25/2017
  170       53993V838        AAD       10/13/2016   MUTUAL         $26,973.00      2/17/2017        7               X              $50,000.00   $40,400.00      4/10/2017
  171       53994T278        MSA       10/13/2016   COUNTY         $9,691.00       2/2/2017        14               X              $30,000.00   $28,500.00      2/27/2017
  172       5300750N2         PP       10/15/2016   MUTUAL          $550.00        7/19/2017        6               X             $100,000.00   $20,000.00      1/28/2020



                                                                                  Page 4 of 11
                                    Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 6 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                  J             K               L

                            Patient     Date of     State Farm   Total Complete    Date of       Days for     Demand at or           Policy       Settlement
Event No. Claim Number(s)                                                                                                                                      Date of Mailing
                            Initials     Loss           Co.         Charges        Demand        Response   above policy limits      Limits        Amount

                                                                                                    C                                                 D               D
  173       539H42902         AD       10/15/2016   MUTUAL          $340.00        6/23/2017                                        $50,000.00
  174       5300186X2        JDB       10/21/2016   MUTUAL         $11,141.00      10/9/2017       14               X              $100,000.00    $20,000.00    11/29/2017
  175        189J56742        LW       10/22/2016   MUTUAL          $550.00        4/11/2017        7               X               $25,000.00    $18,000.00    6/23/2017
  176        5300134J0        DP       10/22/2016   MUTUAL         $9,301.00       3/6/2017        21                              $250,000.00    $18,522.00    5/11/2017
                                                                                                                                                      E
  177       5300286R5          KS      10/25/2016   COUNTY         $9,691.00       4/4/2017        14               X               $50,000.00                  2/21/2018
  178       5300286R5         RG       10/25/2016   COUNTY         $9,441.00      11/15/2016       14               X               $50,000.00    $10,436.43    12/6/2016
  179       5300398D1         JRP      10/26/2016   MUTUAL         $10,666.00      2/10/2017       14               X               $50,000.00    $28,000.00     3/9/2017
  180       5300496H3         DS       10/27/2016   MUTUAL          $550.00        3/27/2017       30                              $100,000.00    $1,140.00     10/27/2017
  181       5300496H3         IM       10/27/2016   MUTUAL          $550.00        3/27/2017       30                              $100,000.00    $1,020.00      9/8/2017
  182       5300517L4          JH      10/27/2016   MUTUAL          $550.00        3/28/2017       14               X               $30,000.00    $8,500.00     4/13/2017
  183       5300598D0          JR      10/27/2016   MUTUAL         $10,666.00      4/26/2017       16                             $1,000,000.00   $23,529.00    1/29/2019
  184        539J44979        TJB      10/27/2016   MUTUAL         $10,041.00      3/17/2017       15               X               $30,000.00    $30,000.00     2/9/2018
  185       5301027L9          JK      10/31/2016   MUTUAL         $18,762.00      4/2/2018        14               X               $30,000.00    $30,000.00    6/11/2018
                                                                                       A            A               A                                 D               D
  186       5300608T6          TL       11/2/2016   MUTUAL          $550.00                                                         $30,000.00
  187       4301463N9          KB       11/5/2016   MUTUAL          $550.00        3/10/2017       14               X               $30,000.00    $16,000.00     8/22/2018
  188       4301463N9          TB       11/5/2016   MUTUAL          $550.00        3/13/2017       15               X               $30,000.00    $17,247.00      7/5/2017
                                                                                                                                                      D               D
  189       539K42119         PM        11/5/2016   MUTUAL          $550.00        4/12/2017       10                             $1,000,000.00
                                                                                                                                                      D               D
  190       539K47588          JG       11/6/2016   MUTUAL         $18,632.00     11/28/2017       14               X              $100,000.00
                                                                                                                                                      D               D
  191       5301603B8          TK      11/10/2016   MUTUAL          $550.00        9/11/2017       15               X               $30,000.00
  192       5301778G9         LW       11/13/2016   MUTUAL          $550.00        5/11/2018       21               X               $30,000.00    $19,836.84     9/19/2018
  193       5301955W4        BW        11/15/2016   MUTUAL          $550.00        5/7/2018        15               X               $30,000.00    $3,100.00       5/3/2019
  194       5301955W4          TR      11/15/2016   MUTUAL          $550.00        5/7/2018        15               X               $30,000.00    $2,900.00       5/3/2019
                                                                                                    C                                                 D               D
  195       5302298L6         DD       11/20/2016   MUTUAL         $23,162.00      3/22/2017                        X               $30,000.00
  196       5302557W4          LR      11/22/2016   MUTUAL         $12,561.00      5/25/2017       15               X               $30,000.00    $30,000.00    11/16/2017
                                                                                                                                                      E
  197        5302625J6       GAB       11/24/2016   MUTUAL          $550.00        4/12/2018       18               X               $50,000.00                   2/7/2020
                                                                                                                                                      E
  198        5302625J6       JMB       11/24/2016   MUTUAL         $10,591.00      5/20/2017       12                               $50,000.00                   2/7/2020
  199       5302686W6         WL       11/26/2016   MUTUAL         $22,422.00      4/12/2017       14               X               $50,000.00    $42,000.00    6/16/2017
  200       5303172S8         EG       11/28/2016   MUTUAL          $550.00        2/21/2017       14                              $100,000.00    $12,750.00    5/19/2017
  201       5302887P1          EI      11/29/2016   MUTUAL          $440.00        3/22/2017       12               X               $30,000.00    $14,000.00    9/25/2017
  202       5302935Z2          CL      11/30/2016   MUTUAL          $550.00        6/28/2018       14               X               $30,000.00    $14,000.00    4/17/2018
                                                                                                                                                      D               D
  203       539M72672         KN        12/5/2016   MUTUAL          $550.00        3/8/2018        14               X               $30,000.00
  204       5303671F0         AC        12/6/2016   MUTUAL          $550.00        3/30/2017       15               X               $30,000.00    $30,000.00    5/23/2018
  205       5303439D7          JS       12/6/2016   MUTUAL         $19,182.00     10/19/2018       14                               $30,000.00    $12,500.00    11/29/2018
                                                                                                                                                      D               D
  206       5303746F0        LSC        12/7/2016   MUTUAL          $550.00        7/5/2018        15               X               $30,000.00
  207       539P14646          CS       12/9/2016   MUTUAL          $550.00        4/17/2017       14               X               $30,000.00    $12,500.00     5/23/2017
                                                                                                    C
  208       539N74241       KNN        12/11/2016   COUNTY         $18,572.00      11/7/2017                        X               $30,000.00    $7,500.00      1/18/2018
                                                                                                    C
  209       5304019V3         GF       12/13/2016   MUTUAL         $19,352.00      5/1/2017                                       $1,000,000.00   $35,000.00      8/9/2017
                                                                                                    C
  210       539N65643       KMW        12/15/2016   MUTUAL         $9,461.00       5/30/2017                        X               $30,000.00    $30,000.00      7/5/2017
  211       5304270K4        GRP       12/16/2016   MUTUAL          $300.00        5/30/2017        3                              $100,000.00    $16,000.00      7/3/2017
  212        5304297J5         SB      12/17/2016   MUTUAL          $550.00        6/1/2017        15               X              $250,000.00    $8,750.00       8/3/2017
  213       5304333F2         JM       12/18/2016   MUTUAL          $550.00        3/10/2018       16               X               $50,000.00    $50,000.00     4/16/2019
  214       5304333F2          TS      12/18/2016   MUTUAL          $550.00        3/26/2018       14               X               $50,000.00    $27,500.00     4/16/2019
  215       5305073G6        THN       12/20/2016   MUTUAL          $550.00        5/11/2017       15               X               $30,000.00    $15,300.00     6/28/2017



                                                                                  Page 5 of 11
                                    Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 7 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                  J              K               L

                            Patient     Date of     State Farm   Total Complete    Date of       Days for     Demand at or           Policy       Settlement
Event No. Claim Number(s)                                                                                                                                       Date of Mailing
                            Initials     Loss           Co.         Charges        Demand        Response   above policy limits      Limits        Amount

  216       539P25050        MDL       12/21/2016   MUTUAL         $28,098.00      8/11/2017       17               X               $50,000.00    $14,500.00     10/10/2017
  217       0106151H9        DM        12/22/2016   MUTUAL         $18,852.00      4/21/2017       14               X               $50,000.00    $30,000.00     5/11/2017
  218       539P49236         SSL      12/25/2016   MUTUAL         $9,691.00       10/9/2017       14               X               $30,000.00    $30,000.00     11/10/2017
  219       5305072K9        JCH       12/29/2016   COUNTY         $9,671.00       5/13/2017       14               X              $100,000.00    $27,373.52     6/26/2017
  220       5305214C9        MM        12/30/2016   MUTUAL          $550.00        5/2/2017        14               X               $50,000.00    $18,250.00     6/12/2017
  221       5305252F2         SD       12/30/2016   COUNTY          $550.00        7/18/2017       17               X               $30,000.00    $25,212.00     9/13/2017
  222       5305247Z1         LC       12/31/2016   MUTUAL         $10,421.00      5/22/2017       14               X               $30,000.00    $25,000.00     6/15/2017
  223       5305409G6         TS       12/31/2016   MUTUAL          $550.00        4/11/2017       14               X               $30,000.00    $9,500.00       5/4/2017
                                                                                                    C
  224        5350J2947        FG       12/31/2016   COUNTY          $550.00       10/31/2017                                        $30,000.00    $17,283.00     6/13/2018
  225       539Q27729         PP        1/5/2017    MUTUAL         $10,041.00      5/30/2017                        X              $100,000.00    $24,000.00     6/20/2017
  226       5305720N7         SG        1/7/2017    MUTUAL          $550.00        2/20/2018       14               X               $30,000.00    $23,582.00     3/13/2020
                                                                                                    C
  227       539V21340         DD        1/12/2017   MUTUAL         $21,612.00     11/22/2017                        X               $50,000.00    $6,000.00      5/29/2019
                                                                                                    C
  228       539V21340         EH        1/12/2017   MUTUAL         $16,672.00     12/19/2017                        X               $50,000.00    $9,000.00      5/29/2019
  229       5306182X2         HN        1/13/2017   MUTUAL          $550.00        5/15/2017       15               X               $30,000.00    $11,000.00      8/1/2017
  230       5306229M9         CG        1/13/2017   MUTUAL         $9,691.00       5/22/2017       14               X               $30,000.00    $30,000.00     6/14/2017
  231       539R08176        AMT        1/13/2017   COUNTY         $56,446.00      6/8/2018        15               X               $30,000.00    $22,500.00     11/30/2018
  232       539R18217        PJW        1/14/2017   MUTUAL          $550.00        4/17/2017       14               X               $30,000.00    $30,000.00      7/3/2017
                                                                                                    C
  233        5306671J2        TN        1/18/2017   MUTUAL          $550.00        5/11/2017                        X               $30,000.00    $30,000.00      7/5/2017
  234       5305853Z7         MS        1/20/2017   MUTUAL         $12,951.00      5/2/2017        23               X               $50,000.00    $42,000.00     5/26/2017
  235       5306803T4         AG        1/22/2017   MUTUAL         $19,032.00      6/6/2017        14               X               $30,000.00    $24,000.00      7/3/2017
                                                                                                                                                       D               D
  236       539R83353          JS       1/23/2017   MUTUAL         $24,142.00      5/17/2017       16               X               $30,000.00
                                                                                                    C
  237       5306998F7         DH        1/24/2017   MUTUAL          $550.00        9/17/2018                        X               $50,000.00    $15,000.00      3/6/2018
  238       5306998F7         LEF       1/24/2017   MUTUAL         $18,832.00      5/19/2017       14               X               $50,000.00    $24,000.00     3/29/2018
                                                                                                                                                       E
  239       5307291V9         MB        1/28/2017   MUTUAL          $550.00        4/25/2017       14                               $50,000.00                   8/22/2018
                                                                                                                                                       E
  240       5307742B1          SS       2/3/2017    MUTUAL          $550.00        7/13/2017       15               X               $50,000.00                   10/16/2019
                                                                                                                                                       D               D
  241       5307861F9         AD        2/4/2017    MUTUAL          $550.00        6/13/2017       15               X              $100,000.00
  242       539S84126        TMR        2/4/2017    MUTUAL          $550.00        8/8/2017        15                              $100,000.00    $16,236.23     11/10/2017
  243       5307945C5         GG        2/6/2017    MUTUAL         $9,141.00       9/29/2017       15               X               $30,000.00    $21,000.00     1/30/2018
  244       5307942K0        SHT        2/7/2017    MUTUAL         $18,422.00      9/15/2017       10               X             $1,000,000.00   $39,800.00     10/3/2017
  245       5308157L3          JA       2/8/2017    MUTUAL          $550.00        7/7/2017        10               X               $30,000.00    $13,000.00     12/22/2017
  246       5308241F8         PN        2/10/2017   MUTUAL          $550.00        5/1/2017        15               X               $30,000.00    $13,250.00     5/17/2017
                                                                                                                                                       D               D
  247       539T44837         LR        2/10/2017   MUTUAL         $10,041.00      8/22/2017       15               X               $30,000.00
                                                                                                    C
  248       539T44279         DH        2/12/2017   MUTUAL          $550.00        5/19/2017                        X              $100,000.00     $28,900.00      8/7/2017
  249       5308571W4         CT        2/13/2017   MUTUAL         $18,832.00      11/8/2017       15               X               $30,000.00     $2,500.00      2/28/2019
  250       5308589K0         NV        2/15/2017   MUTUAL          $550.00        7/17/2017       14               X               $50,000.00     $25,300.00     8/21/2017
  251       539V31044          SJ       2/15/2017   MUTUAL         $27,413.00      4/9/2018        60               X              $250,000.00    $122,165.00     10/9/2019
  252       5308613W0         RP        2/16/2017   MUTUAL          $550.00        5/31/2017       30               X               $50,000.00     $30,000.00     7/11/2017
  253       5309051H7         BB        2/18/2017   MUTUAL         $9,341.00       6/9/2017        14               X               $30,000.00     $30,000.00     9/19/2017
  254       5309686N0         ML        3/2/2017    COUNTY          $550.00        9/27/2017       10               X               $30,000.00     $12,540.68     4/20/2018
  255       4309896X8         YR        3/4/2017    MUTUAL         $9,921.00       5/30/2018       21               X               $30,000.00     $22,999.40     8/27/2019
                                                                                                                                                       D               D
  256       5310068V6        MNT        3/7/2017    MUTUAL         $10,051.00      10/9/2017        8               X               $30,000.00
                                                                                                                                                       D               D
  257       5310162K8        DM          3/8/2017   MUTUAL         $10,051.00      10/8/2018       10               X               $30,000.00
  258       5310455W0         KK        3/10/2017   COUNTY         $31,093.00     10/12/2017       15               X               $30,000.00    $30,000.00      11/8/2017



                                                                                  Page 6 of 11
                                    Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 8 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                  J             K               L

                            Patient      Date of    State Farm   Total Complete    Date of       Days for     Demand at or           Policy       Settlement
Event No. Claim Number(s)                                                                                                                                      Date of Mailing
                            Initials      Loss          Co.         Charges        Demand        Response   above policy limits      Limits        Amount

  259       539X69548         MY        3/10/2017   MUTUAL          $550.00       6/28/2017        14               X               $30,000.00    $12,000.00     7/12/2017
  260       539X69548         RS        3/10/2017   MUTUAL         $9,371.00      7/24/2017        14               X               $30,000.00    $25,500.00     8/11/2017
                                                                                                                                                      D               D
  261       5311987K1         BT        3/11/2017   MUTUAL          $550.00       10/9/2017         8               X               $50,000.00
                                                                                                                                                      D               D
  262       5300H990M         FM        3/18/2017   MUTUAL         $18,852.00     8/24/2017        30               X               $30,000.00
  263        5311045J9       HMB        3/18/2017   MUTUAL          $550.00       9/7/2017         15               X               $30,000.00    $30,000.00    9/28/2017
  264       539X39714        MD         3/18/2017   MUTUAL         $9,691.00      6/13/2017        14               X               $50,000.00    $13,000.00    12/17/2018
                                                                                                                                                      D               D
  265       5300H990M         CE        3/18/2017   MUTUAL         $18,532.00     8/24/2017        30               X               $30,000.00
                                                                                                                                                      E
  266       5311301G7         FA        3/22/2017   MUTUAL          $900.00       6/22/2017        21               X              $100,000.00                   5/2/2019
  267       5311448V6         SM        3/22/2017   MUTUAL          $550.00       9/22/2017        14                               $30,000.00    $13,500.00    10/25/2017
  268       5311448V6         SLS       3/22/2017   MUTUAL          $550.00       9/22/2017        14                               $30,000.00    $13,500.00    10/25/2017
                                                                                                                                                      D               D
  269       5311829H7         LP        3/22/2017   MUTUAL         $4,410.00      4/3/2018         14               X               $50,000.00
                                                                                                                                                      D               D
  270       539X72807         VC        3/22/2017   MUTUAL          $550.00       3/12/2018        14               X               $30,000.00
                                                                                                                                                      D               D
  271       539X94818          SL       3/24/2017   MUTUAL          $900.00       3/5/2018         14               X               $30,000.00
  272        5311890F7        CT        3/28/2017   MUTUAL          $550.00       8/24/2017        10               X               $30,000.00    $5,000.00     10/25/2018
  273       5312018T5         TR        3/28/2017   MUTUAL         $8,861.00      11/7/2018        10               X             $1,000,000.00   $17,141.00     3/4/2020
                                                                                       A            A               A                                 D               D
  274       4312264Q3         KU        3/31/2017   MUTUAL          $550.00                                                         $50,000.00
                                                                                                                                                      D               D
  275       5312365R9         AH        4/1/2017    COUNTY         $9,691.00       7/25/2017       17               X               $30,000.00
  276       5312386M3         JH        4/4/2017    MUTUAL          $550.00        6/6/2017        14               X               $30,000.00    $11,500.00     1/16/2019
                                                                                                    C                                                 D               D
  277        5312460F0        NL        4/5/2017    COUNTY         $10,841.00      11/1/2017                        X               $50,000.00
                                                                                                                                                      D               D
  278       530003G80         MR        4/6/2017    MUTUAL          $550.00        5/17/2018       13               X               $50,000.00
                                                                                                                                                      D               D
  279       5312737V2         AP        4/7/2017    MUTUAL         $18,852.00      6/10/2017       16               X               $30,000.00
                                                                                                                                                      D               D
  280       5312737V2         RR        4/7/2017    MUTUAL         $27,973.00      5/30/2017       14               X               $30,000.00
  281       530016N83         AD        4/9/2017    COUNTY          $550.00       10/25/2017       14               X               $30,000.00    $30,000.00    11/27/2018
                                                                                                    C                                                 D               D
  282       532897W75          RJ       4/9/2017    MUTUAL          $900.00        2/1/2018                         X               $30,000.00
  283       5312906Q4         JLS       4/10/2017   MUTUAL          $550.00        7/12/2018       10               X               $30,000.00    $7,679.76      8/20/2018
  284        5312967S7        RM        4/11/2017   MUTUAL          $350.00        3/11/2019       15               X               $30,000.00    $12,500.00      4/8/2019
  285       5313145Q9         CP        4/12/2017   MUTUAL          $550.00        9/28/2017       14               X               $30,000.00    $13,200.00     11/6/2017
                                                                                                    C                                                 E
  286       5313160Q1         LM        4/13/2017   MUTUAL         $9,431.00      10/24/2017                        X               $50,000.00                   8/14/2019
  287       5313406X2         CG        4/13/2017   MUTUAL          $550.00        9/15/2017       10               X               $30,000.00    $4,500.00      3/19/2019
  288       5313450R6        MN         4/17/2017   MUTUAL         $27,525.00     11/28/2017        2               X               $30,000.00    $30,000.00      4/4/2018
  289        5313521Z3       DDH        4/18/2017   COUNTY          $550.00        8/23/2017       14               X               $30,000.00    $5,000.00      9/26/2019
  290        4313818J0         LS       4/21/2017   MUTUAL          $550.00       12/14/2017       10               X               $50,000.00    $20,300.00     1/19/2018
                                                                                                                                                      E
  291       5314362G4         WT        4/27/2017   MUTUAL          $550.00        6/6/2018        14               X              $250,000.00                   7/15/2019
  292       5314651V8         VT        4/30/2017   COUNTY         $18,832.00      6/11/2017       16               X               $30,000.00    $30,000.00     7/15/2019
  293       5314874T1         HN        5/2/2017    MUTUAL          $300.00        1/15/2018       15               X               $30,000.00    $2,900.00      9/10/2018
                                                                                                                                                      D               D
  294       5315402X9         CC        5/6/2017    MUTUAL          $550.00        9/22/2017       21               X               $50,000.00
  295       5315573H8         MJ        5/8/2017    MUTUAL         $88,990.00      9/12/2017       14               X               $50,000.00    $50,000.00    10/31/2017
                                                                                                                                                      D               D
  296        5315819L8       MA          5/9/2017   MUTUAL          $550.00        8/14/2018       14               X               $30,000.00
  297       5316026R1         DV        5/11/2017   MUTUAL         $9,616.00      11/16/2017       14               X               $30,000.00    $14,500.00    12/19/2017
                                                                                                                                                      D               D
  298        5316057F6        BC        5/11/2017   MUTUAL          $550.00        6/20/2018       19               X               $30,000.00
                                                                                                    C                                                 D               D
  299        530114L40        SZ        5/13/2017   MUTUAL          $550.00        6/8/2018                                         $30,000.00
                                                                                                                                                      D               D
  300       530130Q36        NM         5/16/2017   MUTUAL          $550.00        7/21/2017       14                               $50,000.00




                                                                                  Page 7 of 11
                                    Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 9 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                 J             K               L

                            Patient      Date of    State Farm   Total Complete    Date of       Days for     Demand at or          Policy      Settlement
Event No. Claim Number(s)                                                                                                                                     Date of Mailing
                            Initials      Loss          Co.         Charges        Demand        Response   above policy limits     Limits       Amount

                                                                                                                                                               11/15/2017;
  301       530167F40         WH        5/18/2017    COUNTY        $19,052.00     10/31/2017        10              X             $50,000.00    $50,000.00
                                                                                                                                                                4/24/2018
  302        530191J80        EM        5/22/2017   MUTUAL         $8,791.00       8/23/2017       14               X              $30,000.00   $15,000.00      6/13/2019
  303       530253R92         EH        5/25/2017   MUTUAL          $300.00        2/5/2018        30               X              $30,000.00   $30,000.00       4/4/2018
                                                                                                                                                     D               D
  304       530288H88         LY        5/30/2017   MUTUAL         $9,701.00       9/26/2017       14               X              $30,000.00
  305       530288X39         BC        5/30/2017   MUTUAL          $550.00        1/14/2019       17               X              $30,000.00    $30,000.00      6/5/2019
  306       530337Q52         CC        6/1/2017    MUTUAL          $550.00        9/26/2017       10                              $50,000.00    $16,000.00      4/2/2018
  307       530331Q08         SE        6/3/2017    MUTUAL          $550.00        6/19/2018       14               X             $100,000.00   $100,000.00     12/4/2019
                                                                                                                                                     D               D
  308       530348Q73         WJ        6/3/2017    COUNTY          $550.00        8/11/2017       14                              $30,000.00
                                                                                                    C
  309       530342K58         YN        6/5/2017    COUNTY          $550.00       11/26/2018                        X              $30,000.00   $30,000.00     12/11/2019
                                                                                                                                                     D               D
  310       530390V30         MS        6/8/2017    MUTUAL          $300.00       12/27/2017       14               X              $50,000.00
                                                                                                                                                     D               D
  311       530456H91         PN        6/9/2017    MUTUAL         $19,192.00      6/16/2017       30               X              $30,000.00
                                                                                                    C
  312       530500X49         RK        6/11/2017   MUTUAL         $16,962.00      4/9/2018                         X              $30,000.00   $30,000.00     7/18/2018
  313        530422J86        FF        6/12/2017   MUTUAL         $8,871.00       4/13/2018       14               X             $250,000.00   $21,846.00     5/10/2018
  314       530428C62         CC        6/12/2017   MUTUAL          $550.00        10/9/2017       14               X              $50,000.00   $17,353.00     12/19/2017
                                                                                                                                                     D               D
  315       5352W7954         CG        6/12/2017   MUTUAL         $8,041.00       11/6/2017       14               X              $30,000.00
                                                                                                                                                     D               D
  316       530511B10         VC        6/13/2017   MUTUAL          $550.00        9/7/2017        15               X              $30,000.00
  317       530451P20         CM        6/14/2017   MUTUAL         $18,862.00     12/13/2017       30               X              $30,000.00   $10,365.52       2/6/2018
                                                                                                                                                     D               D
  318       530513B39         HS        6/15/2017   MUTUAL         $7,321.00       4/10/2018       20               X              $30,000.00
  319        530471J94        CT        6/16/2017   MUTUAL          $550.00        7/3/2018        30               X              $30,000.00   $30,000.00       2/7/2020
                                                                                                                                                     D               D
  320       530700Q31        SCA        6/18/2017   MUTUAL          $300.00        5/3/2019        52                              $30,000.00
                                                                                                    C
  321       530603B64         FS        6/28/2017   COUNTY          $550.00        3/12/2018                        X              $30,000.00    $7,085.81      4/20/2018
                                                                                                                                                     D               D
  322       530642R09         AS         7/1/2017   MUTUAL         $60,206.50      8/8/2018        10               X              $30,000.00
                                                                                                                                                     D               D
  323       530642R09         ES         7/1/2017   MUTUAL         $19,082.00      8/8/2018        10               X              $30,000.00
                                                                                                                                                     D               D
  324       530729C47         SR        7/10/2017   MUTUAL         $9,701.00       9/26/2017       14               X              $30,000.00
  325       530783Q32         RM        7/15/2017   MUTUAL          $550.00        1/4/2018        30               X              $30,000.00   $30,000.00     3/13/2018
  326       530829P98        ACW        7/19/2017   MUTUAL         $9,721.00      12/20/2017       20               X             $100,000.00   $28,000.00     1/23/2018
  327       530833R92        CTF        7/19/2017   MUTUAL          $550.00        11/7/2017        7               X              $30,000.00   $30,000.00     3/22/2018
  328       530829P98         TF        7/19/2017   MUTUAL         $10,056.00      10/2/2018       20               X             $100,000.00   $21,414.84     11/29/2018
                                                                                                                                                     E
  329       530925R79        WG         7/21/2017   COUNTY          $750.00        7/17/2018       16               X              $30,000.00                  4/24/2020
                                                                                                                                                     D               D
  330       530932Z28        AM         7/29/2017   COUNTY          $900.00        6/27/2018       11               X              $30,000.00
                                                                                                                                                     D               D
  331       530963K71         FF        8/1/2017    MUTUAL         $19,532.00      1/18/2018       10               X             $100,000.00
                                                                                                                                                     E
  332       430977R88         YF        8/2/2017    COUNTY          $550.00       11/14/2017       14               X              $30,000.00                   4/25/2018
  333       530999M61         DB        8/5/2017    MUTUAL         $9,291.00       2/7/2018        14               X              $30,000.00   $11,000.00      7/17/2018
  334       531041W81        AEK        8/9/2017    MUTUAL         $3,142.00       7/17/2018       14               X              $30,000.00   $15,245.00      9/14/2018
  335       531041W81         AK        8/9/2017    MUTUAL          $550.00        7/17/2018       14               X              $30,000.00   $14,755.00      9/14/2018
  336       531041W81        MEK        8/9/2017    MUTUAL         $29,281.00      7/17/2018       14               X              $30,000.00   $30,000.00      9/14/2018
  337       531053B80         TH        8/10/2017   MUTUAL         $12,833.00      8/17/2018       20               X              $30,000.00   $30,000.00      12/6/2018
                                                                                                                                                     D               D
  338       531074X01          JS       8/13/2017   MUTUAL         $9,541.00       1/3/2018        14               X             $500,000.00
                                                                                                                                                     D               D
  339       531096D12         JM        8/14/2017   MUTUAL          $550.00        1/11/2018       11               X              $30,000.00
  340       531080X70         RG        8/14/2017   MUTUAL         $18,882.00     12/13/2018       10               X              $30,000.00   $30,000.00      1/17/2019
  341       531099P14        HLB        8/15/2017   MUTUAL          $550.00        1/12/2018       15               X              $30,000.00   $26,000.00      2/28/2018
                                                                                                                                                     D               D
  342       431631Z01        HOL        8/18/2017   MUTUAL          $550.00        1/31/2018       15               X             $100,000.00



                                                                                  Page 8 of 11
                                   Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 10 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G            H                I                  J             K               L

                            Patient     Date of     State Farm   Total Complete    Date of       Days for     Demand at or           Policy       Settlement
Event No. Claim Number(s)                                                                                                                                      Date of Mailing
                            Initials     Loss           Co.         Charges        Demand        Response   above policy limits      Limits        Amount

                                                                                                                                                      D               D
  343       531191R91         RP        8/24/2017   MUTUAL          $550.00        1/30/2018       25               X               $30,000.00
                                                                                                                                                      D               D
  344       531351S35        TM         8/27/2017   MUTUAL          $550.00        5/15/2018       14               X               $30,000.00
                                                                                                                                                      D               D
  345       5318764L5        GB         8/31/2017   MUTUAL          $550.00        7/13/2018       14               X               $30,000.00
  346       531304Z94        DD         9/2/2017    MUTUAL          $550.00        3/31/2018       14               X               $50,000.00    $18,500.30      6/6/2018
                                                                                                                                                      D               D
  347       531368S52        MA         9/9/2017    MUTUAL          $550.00        8/27/2018       15               X               $30,000.00
                                                                                                    C
  348       531400W34        JAC        9/12/2017   MUTUAL          $140.00       10/12/2017                                        $30,000.00    $30,000.00    11/20/2017
                                                                                                                                                      E
  349       531401S13         JH        9/12/2017   MUTUAL         $9,551.00       5/2/2018        10               X              $100,000.00                  11/14/2019
                                                                                                                                                      D               D
  350       531402N26        AG         9/12/2017   MUTUAL          $550.00        6/7/2019        14               X               $50,000.00
                                                                                                                                                      D               D
  351       531473M87         EE        9/18/2017   MUTUAL         $18,882.00      1/10/2018       10               X               $30,000.00
                                                                                                                                                      D               D
  352       531481M69         CB        9/18/2017   COUNTY         $1,100.00       5/28/2019       14               X             $1,000,000.00
                                                                                                                                                      D               D
  353        531574J06       HR         9/27/2017   MUTUAL          $300.00        7/17/2018       14               X               $50,000.00
                                                                                                    C
  354       531662D29         GF        10/6/2017   MUTUAL          $550.00        4/17/2018                        X               $30,000.00    $30,000.00    4/19/2019
  355       531668D24        DLR        10/7/2017   MUTUAL          $550.00        7/16/2018       15               X               $30,000.00    $30,000.00    10/11/2018
  356       531668D24         JR        10/7/2017   MUTUAL          $550.00        7/16/2018       15               X               $30,000.00    $30,000.00    10/11/2018
  357        531672J14        JP        10/8/2017   MUTUAL          $550.00        1/22/2018       15               X              $100,000.00    $13,500.00    5/16/2018
                                                                                                                                                      E
  358       531732V31        KG        10/13/2017   MUTUAL          $550.00        3/8/2018        14               X               $30,000.00                  12/31/2019
                                                                                                                                                      D               D
  359       531742V36         FF       10/15/2017   MUTUAL          $300.00        1/29/2018       15               X               $30,000.00
                                                                                                                                                      D               D
  360       531742V36        GG        10/15/2017   MUTUAL          $550.00        1/29/2018       15               X               $30,000.00
                                                                                                                                                      D               D
  361       531742V36        VG        10/15/2017   MUTUAL          $550.00        1/29/2018       15               X               $30,000.00
                                                                                                                                                      D               D
  362        531766J12       MC        10/17/2017   MUTUAL          $300.00        3/12/2018       14               X               $30,000.00
  363       531831B74        REH       10/21/2017   MUTUAL          $550.00        1/3/2018        14               X               $30,000.00    $12,000.00     2/22/2018
                                                                                                    C
  364       531820G27        ACI       10/23/2017   MUTUAL          $550.00        4/28/2018                        X               $30,000.00    $30,000.00     6/28/2018
                                                                                                                                                      E
  365        531856J09        AB       10/25/2017   MUTUAL          $550.00        6/20/2018       16               X               $50,000.00                    5/4/2020
                                                                                                                                                      E
  366        531856J09       MM        10/25/2017   MUTUAL          $550.00        4/17/2019       16               X               $50,000.00                   2/24/2020
  367       531888M24         AB       10/29/2017   MUTUAL         $13,684.00      1/7/2019        15               X              $100,000.00    $19,400.00      4/6/2019
  368       531906Z80         JA       10/31/2017   MUTUAL         $9,581.00       4/4/2018        10               X               $30,000.00    $11,700.00     7/19/2019
                                                                                                                                                      D               D
  369       531956P51         HS        11/4/2017   COUNTY          $550.00        8/6/2018        15               X              $100,000.00
                                                                                                                                                      D               D
  370       531956P51        MA         11/4/2017   COUNTY          $550.00        8/6/2018        21               X              $100,000.00
  371       532061D83         PS       11/14/2017   COUNTY          $550.00        6/27/2018       10               X               $30,000.00    $21,318.00    11/14/2019
                                                                                                                                                      D               D
  372       532057L35        GB        11/14/2017   COUNTY          $750.00       12/13/2018       24               X               $30,000.00
  373       532074C25         AB       11/15/2017   COUNTY          $900.00        4/19/2018       32               X               $30,000.00    $25,000.00    10/11/2018
                                                                                                                                                      D               D
  374       532130N19         IT       11/18/2017   COUNTY         $9,551.00       3/16/2018       14               X              $100,000.00
                                                                                                                                                      D               D
  375       532130N19         LH       11/18/2017   COUNTY         $9,341.00       2/23/2018       14               X              $100,000.00
                                                                                                                                                      D               D
  376       532130N19         YC       11/18/2017   COUNTY         $21,222.00      3/19/2018       14               X              $100,000.00
                                                                                                                                                      D               D
  377       532126C89         JC       11/20/2017   MUTUAL         $9,566.00       7/30/2018       15               X               $30,000.00
  378       532131W15         BA       11/20/2017   MUTUAL          $550.00        11/8/2018       15               X               $30,000.00    $14,500.00    11/16/2018
  379       535446Z91        MM        11/25/2017   MUTUAL          $550.00        8/22/2018       31               X               $30,000.00    $22,999.00    12/5/2018
  380        532165J64        HT       11/25/2017   COUNTY          $550.00        3/8/2018        14                              $100,000.00    $10,000.00    8/30/2019
                                                                                                                                                      D               D
  381       532176F87        KG        11/27/2017   MUTUAL          $550.00        5/3/2018        17               X              $100,000.00
  382       5355R2038         TD        12/2/2017   MUTUAL         $9,891.00       5/1/2018        30               X               $30,000.00    $6,696.56       1/6/2020
                                                                                                                                                      D               D
  383       532345L60         LA        12/3/2017   MUTUAL          $550.00        7/18/2018       13               X               $50,000.00
  384       532285X83         LF        12/6/2017   MUTUAL         $18,752.00      1/22/2019       14               X               $30,000.00    $30,000.00     5/29/2019
                                                                                                                                                      D               D
  385        532318J78        CF       12/10/2017   MUTUAL          $550.00        4/20/2018       17               X               $30,000.00



                                                                                  Page 9 of 11
                                   Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 11 of 12
                                                            Exhibit 4 - RICO and Demand Appendix

   A            B              C           D            E              F               G             H                I                  J             K               L

                            Patient     Date of     State Farm   Total Complete     Date of       Days for     Demand at or           Policy       Settlement
Event No. Claim Number(s)                                                                                                                                       Date of Mailing
                            Initials     Loss           Co.         Charges         Demand        Response   above policy limits      Limits        Amount

                                                                                                                                                       D               D
  386       532407Q75         VG       12/13/2017   MUTUAL          $550.00        8/20/2018        36               X               $30,000.00
                                                                                                                                                       D               D
  387       532380B91         JF       12/15/2017   COUNTY          $550.00        4/27/2018        25               X               $30,000.00
                                                                                                                                                       D               D
  388       532380B91         ND       12/15/2017   COUNTY          $550.00        5/7/2018         17               X               $30,000.00
                                                                                                     C
  389       532542V38         KK       12/15/2017   MUTUAL          $550.00        9/10/2018                         X               $50,000.00    $7,259.00      1/28/2019
                                                                                                                                                       D               D
  390       532376X18        TM        12/15/2017   MUTUAL          $550.00        7/31/2018        15               X             $1,000,000.00
  391       532384H77        AW        12/16/2017   MUTUAL         $8,991.00       4/13/2018        14               X               $30,000.00    $30,000.00     6/8/2018
  392       532436Z43         DR       12/21/2017   MUTUAL          $900.00        4/20/2018        31               X               $30,000.00    $8,000.00     10/4/2019
                                                                                                                                                       E
  393       532454T23        MR        12/23/2017   COUNTY         $19,372.00      4/13/2018        31               X               $30,000.00                  11/14/2019
                                                                                                                                                       D               D
  394       532500L07        CM        12/24/2017   MUTUAL          $550.00       12/21/2018        24               X               $30,000.00
                                                                                       A             A               A
  395       532520M88         SJ       12/24/2017   MUTUAL          $550.00                                                          $50,000.00    $19,000.00     11/4/2019
                                                                                                                                                       D               D
  396       432480K64        MB        12/26/2017   MUTUAL          $550.00        4/30/2018        15               X               $50,000.00
                                                                                                                                                       D               D
  397       432480K64         YL       12/26/2017   MUTUAL          $550.00        4/30/2018        15               X               $50,000.00
  398       532485P22         DC       12/27/2017   MUTUAL         $9,541.00       3/23/2018        14               X              $100,000.00    $12,590.00     4/27/2018
  399       532582T34         TT        1/7/2018    MUTUAL         $9,541.00       7/10/2018        11               X               $30,000.00    $17,500.00     8/15/2018
                                                                                                                                                       D               D
  400       532583W49         RZ        1/8/2018    MUTUAL         $19,232.00      8/20/2018        14               X               $30,000.00
                                                                                       A             A               A
  401       532737L63         JB        1/20/2018   MUTUAL          $550.00                                                         $500,000.00    $40,000.00     6/15/2020
                                                                                                                                                       D               D
  402       532776Q41         AP        1/20/2018   MUTUAL          $550.00        4/18/2018        15               X              $100,000.00
                                                                                                                                                       D               D
  403       532776Q41         EP        1/20/2018   MUTUAL          $550.00        4/18/2018        15               X              $100,000.00
                                                                                                     C                                                 D               D
  404       536407F53         AY        1/22/2018   MUTUAL         $9,906.00      12/20/2018                                        $100,000.00
                                                                                                                                                       D               D
  405       532752D97         AJ        1/23/2018   MUTUAL          $550.00        6/5/2018         10               X               $30,000.00
                                                                                                                                                       D               D
  406       532817L60         AN        1/30/2018   MUTUAL          $770.00        2/12/2018        21               X               $30,000.00
  407       532834P89         YE        1/31/2018   MUTUAL         $18,549.00      6/26/2018        14               X               $50,000.00    $25,000.00    5/27/2020
  408       532855L49         RE        2/2/2018    MUTUAL          $750.00        8/31/2018        16               X              $100,000.00    $10,000.00     2/7/2019
  409       182930H42         AC        2/10/2018   MUTUAL          $760.00        7/2/2018         30               X               $15,000.00    $15,000.00    10/9/2018
  410       532974Q57         DJ        2/13/2018   COUNTY          $550.00        6/6/2018         14                               $50,000.00    $8,000.00     8/20/2018
  411       532974Q57         LE        2/13/2018   COUNTY          $550.00        6/6/2018         14                               $50,000.00    $7,781.00     8/20/2018
  412       533029H17         JF        2/13/2018   MUTUAL          $550.00        6/25/2019        14               X               $30,000.00    $19,000.00    11/15/2019
                                                                                                                                                       D               D
  413       532963H44        CM         2/13/2018   MUTUAL         $10,034.00      9/20/2018        10               X               $30,000.00
                                                                                                                                                       D               D
  414       533058F80         LB        2/17/2018   MUTUAL          $550.00        6/11/2018        14               X               $50,000.00
                                                                                                                                                       D               D
  415       533012Q11         AC        2/19/2018   COUNTY          $550.00        7/25/2018        14               X               $30,000.00
                                                                                                                                                       D               D
  416       533012Q11        JFC        2/19/2018   COUNTY          $550.00        8/14/2018        14               X               $30,000.00
  417       433085X72         LH        2/19/2018   MUTUAL         $54,850.00      2/13/2019        15               X             $1,000,000.00   $40,896.63     7/15/2019
                                                                                                                                                       D               D
  418       533071G70         PL        2/19/2018   MUTUAL          $550.00        1/18/2019        21               X              $100,000.00
  419       533128Z00         RB        2/28/2018   MUTUAL          $350.00        8/22/2018        20               X               $30,000.00    $30,000.00     8/25/2019
                                                                                                     C
  420       533129H84        EOH        2/28/2018   MUTUAL          $750.00        8/15/2018                                         $30,000.00    $8,300.00       2/6/2019
  421       533192Z02        SM         3/2/2018    MUTUAL          $697.00        1/2/2019         30               X               $30,000.00    $6,300.00       2/2/2020
                                                                                                                                                       D               D
  422       533229T72         AC        3/7/2018    COUNTY          $550.00        3/26/2019        17               X               $30,000.00
                                                                                                                                                       D               D
  423       533229T72         AC        3/7/2018    COUNTY          $550.00        3/26/2019        17               X               $30,000.00
  424       533319W31         GG        3/14/2018   MUTUAL          $750.00        7/23/2018        14               X              $250,000.00    $22,000.00    12/13/2018
                                                                                                                                                       D               D
  425       533403M68         TC        3/16/2018   MUTUAL          $550.00        6/26/2018        14               X               $30,000.00
                                                                                                                                                       E
  426       533368M70         ES        3/18/2018   MUTUAL         $10,067.00      9/28/2018         8               X               $30,000.00                  12/18/2019
                                                                                                     C
  427       533486S49        FM         3/19/2018   MUTUAL          $550.00        4/27/2018                         X               $30,000.00    $11,500.00    6/13/2019
  428       533397G46         AB        3/21/2018   MUTUAL         $9,273.00       6/25/2018        14               X               $30,000.00    $10,000.00     2/3/2020



                                                                                  Page 10 of 11
                                   Case 4:20-cv-02606 Document 1-7 Filed on 07/23/20 in TXSD Page 12 of 12
                                                           Exhibit 4 - RICO and Demand Appendix

   A            B              C          D            E               F              G             H                I                  J             K               L

                            Patient     Date of    State Farm   Total Complete     Date of       Days for     Demand at or           Policy       Settlement
Event No. Claim Number(s)                                                                                                                                      Date of Mailing
                            Initials     Loss          Co.         Charges         Demand        Response   above policy limits      Limits        Amount

                                                                                                                                                      D               D
  429       533544W51         JB       4/2/2018    MUTUAL          $750.00        1/3/2019          7                               $30,000.00
                                                                                                                                                      D               D
  430        533901J07        JC       4/3/2018    MUTUAL         $19,734.00      7/27/2018        30               X               $30,000.00
  431       533622B04         LS       4/7/2018    MUTUAL          $750.00        7/31/2018        14                             $1,000,000.00   $9,203.00      8/28/2018
                                                                                                                                                      D               D
  432       533622V70        RNE       4/9/2018    MUTUAL         $17,734.00      9/10/2018        14               X              $100,000.00
                                                                                                                                                      D               D
  433       533950F53        DK        4/9/2018    MUTUAL          $750.00        8/1/2018         14                              $250,000.00
                                                                                                                                                      D               D
  434       533950F53         SK       4/9/2018    MUTUAL         $10,023.00      8/1/2018         14               X              $250,000.00
  435       533835G14         YC       4/16/2018   MUTUAL         $21,776.11      9/24/2018        23               X               $30,000.00    $30,000.00    2/25/2019
  436       533790R71        GB        4/20/2018   MUTUAL          $750.00        6/26/2019        15               X               $30,000.00    $10,000.00    11/23/2019
                                                                                                                                                      D               D
  437       533864B54         ES       4/25/2018   MUTUAL         $17,666.00      3/15/2019        10               X               $30,000.00
                                                                                                                                                      D               D
  438       533926H74        DW        5/1/2018    MUTUAL          $750.00        8/26/2019        14               X               $30,000.00
  439       533984C17         DS        5/4/2018   MUTUAL          $750.00        9/26/2018        24               X               $30,000.00    $15,850.00     2/16/2019
                                                                                                                                                      D               D
  440       534017X73        RN        5/8/2018    MUTUAL         $10,784.00      9/5/2018         23               X              $250,000.00
  441       534042R83        MF        5/10/2018   MUTUAL         $11,398.00     10/12/2018        10               X               $50,000.00    $30,000.00     5/31/2019
                                                                                                                                                      D               D
  442       534268D47        DN        5/26/2018   MUTUAL          $350.00       10/12/2018        15               X               $50,000.00
                                                                                                                                                      D               D
  443       534326M67        SM        5/30/2018   MUTUAL          $750.00        6/14/2018        15               X               $30,000.00
  444       534301R49         EP       5/30/2018   MUTUAL         $23,697.00      3/15/2019        30               X               $30,000.00    $30,000.00     2/10/2020
                                                                                                                                                      D               D
  445        534355J12        LG       6/2/2018    MUTUAL          $350.00        2/5/2019         21               X              $250,000.00
  446       534537Q98        DP        6/15/2018   MUTUAL         $15,156.00      9/28/2018        31               X              $250,000.00    $25,000.00    7/30/2019
                                                                                                    C
  447       534552H52         SH       6/16/2018   COUNTY          $550.00        8/29/2018                                         $30,000.00    $12,000.00    11/15/2018
                                                                                                    C                C
  448       537345H49         RC       6/26/2018   MUTUAL          $750.00        1/29/2019                                         $30,000.00    $30,000.00    3/25/2019
  449       534869H06        MV        7/10/2018   MUTUAL          $750.00       12/17/2018        18               X               $30,000.00    $18,000.00    7/25/2019

                                                                A - No Written Demand Received
                                                                B - Missing Pages
                                                                C - Not Specified
                                                                D - Claim Not Paid
                                                                E - Settlement Amount Redacted




                                                                                 Page 11 of 11
